DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/669,029 filed on October 30, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US 2018/0373264) in view of Birnie (US Patent No. 10,378,896).
In regard to claim 1, Madsen et al. discloses a method for controlling a work vehicle, comprising: 
sensing a surrounding environment of the work vehicle with a sensor (see at least Fig. 20, Figs. 1-3 and [0034]-[0039]); 
identifying an item of interest in the environment (see at least Fig. 20 step 600A, Figs. 1-3 and [0034]-[0039]);
(see at least Fig. 20 step 600C, Figs. 1-3 and [0034]-[0039]. [0043]); 
displaying, on an operator display visible to an operator of the work vehicle, the path (see at least Fig. 20 step 600B, Figs. 1-3 and [0034]-[0039]. [0043]).
Madsen et al. does not specifically disclose
receiving, from an operator input used to steer the work vehicle, a special steer command; 
 	steering the work vehicle based on the special steer command if the special steer  command is received when no path is being displayed on the operator display; and   autonomously controlling the work vehicle to travel along the path based on the special steer command if the special steer command is received while the path is being displayed on the operator display.
Birnie, in same field of endeavor, discloses:
 receiving, from an operator input used to steer the work vehicle, a special steer command (see at least col. 11 line 35-col. 12 line 34, claim 7, and Figs. 2B and 3); 
 	steering the work vehicle based on the special steer command if the special steer  command is received when no path is being displayed on the operator display(see at least col. 11 line 35-col. 12 line 34, claim 7, and Figs. 2B and 3); and   autonomously controlling the work vehicle to travel along the path based on the special steer command if the special steer command is received while the path is being displayed on the operator display (see at least col. 11 line 35-col. 12 line 34, claim 7, and Figs. 2B and 3).


In regard to claim 2, Madsen et al. discloses wherein sensing the environment with a sensor comprises sensing the position of the work vehicle with a GNSS receiver (see at least [0036]).

In regard to claim 3, Madsen et al. discloses wherein the item of interest is identified by comparing the position of the work vehicle and the known positions of a plurality of items of interest (see at least [0029], [0038], Figs. 4-10).

In regard to claim 4, Madsen et al. discloses wherein the item of interest is an entry-point to a road (see at least [0029], [0038], Figs. 4-10).

In regard to claim 5, Madsen et al. discloses wherein the item of interest is an entry-point to a field (see at least [0029], [0038], Figs. 4-10).

In regard to claim 6, Madsen et al. discloses wherein the item of interest is an entry-point to a building (see at least [0029], [0038], Figs. 4-10).

In regard to claim 7, Madsen et al. discloses wherein sensing the environment with a sensor comprises receiving images from a camera with a field of view of the environment (see at least [0043]).

In regard to claim 8, Madsen et al. discloses wherein the item of interest is identified using the images from the camera (see at least [0043], [0045], [0046]).

In regard to claim 9, Madsen et al. discloses wherein the item of interest is identified using a neural network (see at least [0046], [0047]).

In regard to claim 10, Madsen et al. discloses wherein the item of interest is another vehicle(see at least [0051], [0052]).

In regard to claim 11, Madsen et al. discloses wherein the item of interest is a row of crop in a field (see at least [0032], [0048], [0-052]).

In regard to claim 16, Madsen et al. discloses determining an updated path when at least one of the work vehicle’s position, heading, and velocity changes, the updated path leading toward or around the item of interest (see at least [0059], [0068], [0069], [0114]); displaying, on the operator display, the updated path (see at least [0129], [0114]).
Madsen et al. does not specifically disclose steering the work vehicle based on the special steer command if the special steer command is received when neither the 
          Birnie, in same field of endeavor, discloses steering the work vehicle based on the special steer command if the special steer command is received when neither the path nor updated path is being displayed on the operator display (see at least col. 11 line 35-col. 12 line 34, claim 7, and Figs. 2B and 3); and autonomously controlling the work vehicle to travel along the updated path based on the special steer command if the special steer command is received while the updated path is being displayed on the operator display (see at least col. 11 line 35-col. 12 line 34, claim 7, and Figs. 2B and 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Madsen et al. with the disclosure of Birnie because such modification would allow more precisely control of the vehicles.

5.	Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US 2018/0373264) in view of Birnie (US Patent No. 10,378,896) as applied to claim 1 above and further in view of Wuisan et al. (US 2020/0299930).
 	In regard to claims 12-15, while Birnie discloses in [0031] “ that user interface  116 may include any combination of buttons, levers, light emitting diodes (LEDs), touch screen, keypad, display screen, etc.”, the combination of Madsen et al. and Birnie fails 
wherein the special steer command is a stab movement.
Wuisan et al. discloses the above claim limitations (see at least [0023], [0024]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Madsen et al. and Birnie with the disclosure of Wuisan et al. because such modification would enable the operator to selectively operate under a position-based control strategy or velocity-based control strategy for operating an actuation device on the work vehicle.

Allowable Subject Matter
6.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 17-20, the prior art of record fails to disclose:
“determining a second path using at least one of the work vehicle’s position, heading, and velocity, the second path leading toward or around the first item of interest but different than the first path or the second path leading toward or around a second item of interest identified in the environment;
commanding the work vehicle to steer to the right; steering the work vehicle to the left if the left special steer command is received when the first path is not being displayed on the operator display; steering the work vehicle to the right if the right 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Nemec et al. (US 2014/0156182) defines general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661